                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ICARUS HARMON,                              :
          Plaintiff,                        :       CIVIL ACTION
                                            :
       v.                                   :
                                            :
RAPIDCOURT, LLC,                            :       No. 17-5688
         Defendant.                         :

                                        ORDER

       AND NOW, this 20th day of November, 2018, upon consideration of Defendant’s

Motion to Dismiss Amended Complaint, Plaintiff’s response, Defendant’s reply, and for the

reasons provided in the Court’s Memorandum dated November 20, 2018, it is ORDERED that:

       1.     The motion (Document No. 23) is GRANTED.

       2.     Counts I and II of the Amended Complaint are dismissed with prejudice in their

              entirety. The claim under the Fair and Accurate Credit Transaction Act in Count

              III is dismissed with prejudice.

       3.     The only remaining claim is the Fair Credit Reporting Act claim in Count III of

              the Amended Complaint.



                                             BY THE COURT:




                                             Berle M. Schiller, J.
